DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 01/13/2022.
Response to arguments
Claims 1, 6, 7, 14, 19, 23, 25, 29 and 30 have been amended. Claims 4, 8, 9, 22, 27 and 28 are canceled. The previous claims objection to Claims 1-30 are withdrawn responding to the amendments to the claim. Arguments are persuasive and the previous rejection is withdrawn. Claims 1-3, 5-7, 10-21, 23-26, 29 and 30 are allowed. 
Allowable Subject Matter
Claims 1-3, 5-7, 10-21, 23-26, 29 and 30 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are Guo et al. (WO2018/147665A1) and NPL-SAMSUNG: “On Beam Management, Measurement and Reporting”, 3GPP Draft; R1-1715940, 3GPP TSG RAN WG1 NR AH#3, Vol. RAN WG1, No. Nagoya, Japan, 20170918 - 20170921, 17 September 2017 (2017-09-17), 16 Pages.
Guo, discloses the beam sweeping pattern information for a group of semi-persistent CSI-RS resources and UE can be signaled with an activation signaling to activate the transmission of a group of semi- persistent CSI-RS resources. NPL-R1-1715940, discloses supports the NR-SRS transmission for UL beam management and UE to determine the Tx beam(s) semi-persistent transmission and the Tx beamformers should be swept across multiple resources so that the TRP can measure the quality of 
However, none of Guo, NPL-R1-1715940 and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to wherein the beam sweep pattern corresponds to multiple beam pair links communicated in a time division multiplexing (TDM) based scheme, frequency division multiplexing (FDM) based scheme, spatial division multiplexing (SDM) based scheme, or any combination thereof, and wherein each of the multiple beam pair links is indicated by a spatial relation indication, transmission configuration indicator (TCI) state or codepoint; and transmitting an indication including the beam sweep pattern to a user equipment (UE) as recited in the context of claims 1, 19, 29 and 30. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 2-3, 5-7, 10-18, 20-21, 23 and 26 depend from claims 1 and 19 are allowed since they depend from allowable claims 1, 19, 29 and 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
01/28/2022